BrannoN, Judge:
On the 4th day of April, 1881, R. B. Sherrard sued out of the Circuit Court of Hampshire county a writ of scire facias to revive a judgment recovered by him in the County Court of Hampshire against George Keiter on the 8th of November, 1856, for $1,750.00 with interest and costs: The writ averred, that on the 12th day of November, 1856, execution issued on said judgment, which was returned, “No property found;” and that on the 17th of April, 1860, another execution issued on said judgment, returnable to May, 1860, and returned, “No property found.” It averred the death of Keiter, and that on the 7th of September, 1880, administration of his estate was granted to the sheriff’ defendant to said writ.
Precisely the same pleadings were filed, the same facts agreed and the same action of the court was had thereon, and the same judgment against the plaintiff, as in the pre-*148eeeding ease, and Sherrard’s administrator obtained this writ of error.
Eor the reasons given in the opinion in that cause the judgment upon the scire facias must be reversed with costs to plaintiff in error, the plaintiff's demurrer to the defendant’s plea sustained, and the plea rejected, and the cause is remanded to said Circuit Court for further proceedings therein.
Remanded.